   Case: 2:16-cr-00245-ALM Doc #: 42 Filed: 08/26/19 Page: 1 of 2 PAGEID #: 142




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                       CASE NO. 2:16-CR-245
        vs.

 DASHAWN HOWARD                                        JUDGE MARBLEY

                Defendant.


                                 NOTICE OF APPEARANCE

       Noah Litton, Assistant United States Attorney, Southern District of Ohio, hereby gives

notice to the Court and to counsel for Defendant, Dashawn Howard, that Noah Litton is entering

an appearance as lead counsel for the United States of America, in the above captioned case, and

requests that service of all papers filed in this action be made upon him at the following address:

               Noah Litton
               Assistant United States Attorney
               303 Marconi Boulevard, Suite 200
               Columbus, OH 43215


                                              Respectfully submitted,

                                              BENJAMIN C. GLASSMAN
                                              UNITED STATES ATTORNEY


                                              s/ Noah Litton
                                              NOAH LITTON (0090479)
                                              Assistant United States Attorney
   Case: 2:16-cr-00245-ALM Doc #: 42 Filed: 08/26/19 Page: 2 of 2 PAGEID #: 143




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Notice of Appearance was served this 26th

day of August, 2019, electronically, on counsel for defendant, Dashawn Howard.



                                            s/ Noah Litton
                                            NOAH LITTON
                                            Assistant United States Attorney
